DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 06/14/2022, is acknowledged.  Amendments to the specification have been entered.  
Applicant has previously elected with traverse the invention of Group I, claims 1-14, drawn to sustained release formulations comprising pharmaceutically acceptable carrier and sustained release granules coated with a pH dependent polymer and comprising nalmefene, or naltrexone, or salts thereof.  
Claims 1-2, 4-6, 9-11, 13-17, 19-20 are pending in this application.  Claims 7, 8 have been cancelled.  Claims 3, 12, 18 have been cancelled previously.  Claims 1-2, 4-6, 9-11, 13-14, 16-17, 19-20 have been amended.  Claims 15-17 and 19-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-2, 4-6, 9-11, 13-14 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2019/016264, filed February 1, 2019, which claims benefit of provisional U.S. Application No. 62/627,967, filed February 8, 2018.  

Information Disclosure Statement
The information disclosure statement, filed on 03/15/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, 9-11, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 discloses “A sustained release formulation comprising: sustained release granules...; at least one pharmaceutically acceptable carrier and pH dependent polymer”.  Claim 1 further recites the limitation “an outer coating surrounding the sustained release formulation”.  In the present case, the claimed structure/composition is not clearly delineated, i.e., it is not clear what is claimed – a sustained release formulation, OR a coated sustained release formulation.  It is also unclear what is coated – granules or formulation comprising granules (e.g., a tablet).  Further, claim 1 recites the limitation “nalmefene, naltrexone, and a salt thereof” that is not clear, because it is unclear what salt can be included into the claimed compositions.  The claim was interpreted as best understood as “A sustained release formulation comprising: (i) a core comprising sustained release granules comprising at least one opioid receptor antagonist selected from the group consisting of nalmefenc and salts thereof; and naltrexone and a salt thereof; at least one pharmaceutical acceptable carrier; and a pH-dependent polymer; and (ii) an outer coating surrounding the core, wherein the outer coating comprises the pH-dependent polymer; and wherein said pH-dependent polymer has a dissolution above pH 6.0.”  Similar is applied to claim 10.  Clarification is required.
Claims 2, 4-6, 9, 11, 13-14 are rejected as being dependent on rejected independent claims 1 and 10 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa et al., US 2015/0037423 (cited in IDS, hereinafter referred to as Kurasawa), in view of Vaka et al., US 2016/0346274 (hereinafter referred to as Vaka), McKinney et al., US 2017/0014404 (cited in IDS, hereinafter referred to as McKinney), Pavli et al., WO 2010/066342 A1 (cited in IDS; hereinafter referred to as Pavli), and Oshlack et al. US 2005/0266072 (cited in IDS; hereinafter referred to as Oshlack).
Kurasawa teaches pharmaceutical preparations in form of tablets, wherein said tables comprise granules comprising a carrier and a pharmaceutical active ingredient and providing a controlled release of said active ingredient (Abstract; Para. 0009, 0134), and wherein said granules can be coated with enteric coating and a diffusion controlled layer (Para. 0141), e.g., comprising a pH-dependent polymer substance that dissolves at pH from 6 to 7.5 (Para. 0011, 0125-0128 as applied to claims 1, 9, 10).   Kurasawa teaches that one can use such a pH-dependent polymers as methyl methacrylate-methacrylic acid copolymers, methacrylic acid-ethyl acrylate copolymer, methacrylic acid-methyl acrylate-methyl methacrylate copolymer, aminoalkyl methacrylate copolymer, e.g., Eudragit L100, Eudragit L30D-55, Eudragit FS30D, Eudragit RS100, etc. (Para. 0011, 0020-0021, 0130-0132 as applied to claims 4, 14).  Kurasawa teaches that said preparation may include additional additives, e.g., disintegrant (Para. 0011 as applied to claims 1, 6). 
Though Kurasawa teaches that a large variety of active agents can be incorporated in said preparations (Para. 0027-0071), Kurasawa does not specification teach the use of such active agents as claimed nalmefene, naltrexone or salts thereof and/or the use of pH dependent polymers in a carrier (Claims 1-2, 10-11).  Kurasawa also does not teach the use of pH-dependent polymers having a ratio of free carboxyl groups to ester groups ranging from 1:1 to 1:2 (claims 5, 13).  
Vaka teaches solid pharmaceutical compositions that can be in a form of tablets, wherein said tablets/compositions may include: (i) a plurality of granules comprising a drug; a polymer matrix/carrier that may include a pH dependent polymer; and an outer coating comprising a pH dependent polymer that can be the same or different as the pH dependent polymer contained in the polymer matrix; and wherein said granules may also include additional excipients, e.g., disintegrant, binder, lubricant (Abstract; Para. 0009, 0012, 0028, 0035, 0039, 0068, 0079, 0080, 0088).  Vaka teaches the use of such pH dependent polymer matrices that swell and become permeable above pH 5 for providing desired drug release (Para. 0040, 0041), and also teaches the use of such opioid antagonist/drug as naltrexone, nalmefene (Para. 0075, 0076).  
McKinney teaches a sustained release oral dosage form comprising naltrexone or a pharmaceutically acceptable salt thereof, e.g., naltrexone hydrochloride dihydrate or anhydrous naltrexone hydrochloride, and a carrier/excipient/binder (Abstract, 0019, 0045, 0048, 0081).  McKinney teaches that said dosage forms can be formulated to comprise various excipients, binders, carriers, disintegrants, coatings, etc., and can be prepared in form of granules, tablets , capsules, etc. (Para. 0085, 0094).   
Oshlack teaches compositions comprising beads comprising a drug, e.g., naltrexone (Claims 1, 3, 7; Para. 0021, 0024; Examples) that further can be coated with such pH-dependent (co)polymers as acrylic/methacrylic copolymers, ethoxyethyl methacrylate, aminoalkyl methacrylate copolymer, ammonio methacrylate copolymers, methacrylate copolymers soluble at pH 6 and above (Para. 0026-0029).
Pavli teaches sustained-release pharmaceutical compositions that can be in form of tablets or capsules comprising an active agent, a nonswellable anionic polymer (e.g., Eudragit L, Eudragit S, Eudragit FS type), excipients, and can be coated with outer layer (Abstract; Pages 2-3; Page 11).  Pavli specifically teaches that said nonswellable anionic polymers can be used for controlling/reducing the diffusion of water into a drug delivery matrix and avoiding faster dissolution and release of active pharmaceutical ingredients (Page 2).  To this point, Pavli teaches that one can use such pH-dependent polymer as Eudragit L 100-55, i.e., copolymer of methacrylic acid and ethyl acrylate, wherein the ratio of the free carboxyl groups to the ester groups is in a range from about 1 :1 (Page 4; Page 19, Example 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include opioid antagonists as taught by Vaka, McKinney and Oshlack into the pharmaceutical preparations taught by Kurasawa.  One would do so with expectation of beneficial results, because Kurasawa teaches the approach that allows avoiding release of active agent under acidic conditions, e.g., in the stomach, and providing desired drug release profile (Para. 0012).  It also would have been obvious to one of ordinary skill in the art to use/try pH dependent polymers in granules/beads carrier as taught by Vaka and Pavli, because cited prior art teaches cationic, anionic, non-ionic pH dependent (co)polymers that said approach allows controlling diffusion of water into drug delivery system, improving thereby the efficiency of drug delivery to a target location, and providing a controllable/desired drug release profile. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0288113 – teaches the use extended release compositions, and specifically teaches the use of acrylic acid and methacrylic acid polymers, copolymers and esters thereof as extended release (co)polymers (Abstract; Para. 0145).
US 2004/0110781 – teaches oral sustained/controlled release pharmaceutical compositions comprising particles/granules comprising opioid antagonist, e.g., naltrexone, and a coating comprising pH-sensitive methacrylic acid copolymers, e.g., Eudragit (L100, S100, L30D).  
US 2011/0071137 (cited in IDS) – teaches sustained/controlled release tablets comprising particles/granules comprising opioid antagonist, e.g., naltrexone, nalmefene, and a coating(s) comprising pH-sensitive methacrylic acid copolymers.  
US 2014/0127300 – teaches oral sustained/controlled release pharmaceutical compositions comprising particles/granules comprising opioid antagonist, e.g., naltrexone, nalmefene, and a coating(s) comprising pH-sensitive methacrylic acid copolymers.  

Response to Arguments
Applicant's arguments, filed 06/14/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments and references have been added to the 103-rejection to address newly introduced amendments and to clarify the position of the examiner and/or.  Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615